Citation Nr: 1421676	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-35 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left Achilles tendon disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral pes planus with corns of left foot.

3.  Entitlement to service connection for a left Achilles tendon disability. 

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to July 1978 and from November 1978 to February 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2011 rating decisions.  Jurisdiction now lies with the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The issue of entitlement to service connection for a left Achilles tendon disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a September 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left Achilles tendon disability.  The Veteran did not file a formal appeal of the decision.

2.  Evidence received since the RO's September 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left Achilles tendon disability, and it raises a reasonable possibility of substantiating the underlying claim.


3.  New evidence tending to prove a previously unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for bilateral pes planus with corn of left foot has not been received since the September 2006 rating decision, and does not raise a reasonable possibility of substantiating the claim.

4.  The competent and credible evidence of record establishes that the Veteran's current sleep apnea disability is related to her military service.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision, which denied the Veteran's claims of entitlement to service connection for left Achilles tendon disability and entitlement to service connection for bilateral pes planus with left corn, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).  

2.  Evidence received since the final September 2006 determination wherein the RO denied the Veteran's claim of service connection for a left Achilles tendon disability is new and material, and the Veteran's claim of entitlement to service connection for a left Achilles tendon disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2013).

3.  New and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral pes planus with left corn has not been received since the final September 2006 rating decision. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

4. The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is warranted.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  The VCAA applies to the instant claim. 

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 
 
In the present case, the grant of entitlement to service connection for sleep apnea and the reopening of the Veteran's claim of service connection for a left Achilles tendon disability constitute complete grants of the benefits sought on appeal with respect to those issues.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of those claims is harmless error, and no further discussion of VA's duty to notify and assist is necessary as to those issues.  

With respect to the Veteran's claim to reopen her previously denied claim of service connection for bilateral pes planus with corn of the left foot, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in June 2008 and August 2011. The letters informed the Veteran of what evidence was required to substantiate her claim and of her and VA's respective duties for obtaining evidence.  The letters also informed the Veteran of how ratings and effective dates are assigned, and specifically outlined what constitutes new and material evidence sufficient to reopen a final decision. 
 
VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service and VA treatment records and associated them with her claims file.  

The Veteran was afforded a VA examination for her application to reopen her claim of service connection for bilateral pes planus with corn of left foot.  Given the Board's denial of reopening the claim, the duty to assist the Veteran by affording her a medical examination or opinion with respect to her claim is not applicable.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  In Woehlaert, the appellant argued that the Board was obligated to reopen his claim because the RO had arranged for an examination and the examination in question was inadequate.  In that decision, the Court of Appeals for Veterans Claims (Court) held that the Board was not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Rather, the Court held that the duty to assist in providing a medical examination or obtaining a medical opinion does not arise until the claimant has submitted new and material evidence sufficient to reopen the claim.  Furthermore, the Court also held that the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of such an examination or opinion as it would any evidence of record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. §3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

II.  New and Material Evidence
 
The Veteran seeks service connection for a left Achilles tendon disability and bilateral pes planus with corns of left foot.  Both claims were denied by a September 2006 rating decision.  With respect to the Veteran's left Achilles claim, service connection was denied on the basis that there was no evidence showing a causal relationship between her current diagnosis of posterior tibial dysfunction and her military service.  With respect to the Veteran's claim for bilateral pes planus with left corn, service connection was denied on the basis that there was no evidence of a causal relationship between the Veteran's disability and her military service.  The Veteran did not appeal the decision.  Therefore, the September 2006 decision denying the Veteran's claims for service connection is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.  
 
Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).
 
The law provides that evidence proffered by the Veteran to reopen her claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992).
 
In September 2007, the Veteran sought to reopen her previously denied claims for a left Achilles tendon disability and bilateral pes planus with left corn.  The Veteran did not submit any additional evidence.  In a February 2008 rating decision, the RO denied the Veteran's claims, finding that no new and material evidence had been received sufficient to reopen.  In May 2008, the Veteran submitted a statement noting that she was treated for flat feet during service, that she was currently receiving VA treatment for an Achilles tendon disability, and that her Achilles tendon disability is a result of her flat feet.  In February 2008 and December 2008 rating decisions, the RO again denied the Veteran's claims, finding that no new and material evidence had been received.  
 
In May 2009, the Veteran filed a Notice of Disagreement with the December 2008 rating decision.  Subsequently, VA treatment records dating through April 2010 were associated with the claims file, and the Veteran was provided with a VA examination in August 2011.  Additional VA treatment records dating through November 2013 were associated with the claims folder.  In a December 2013 supplemental statement of the case, the RO denied the reopening of the Veteran's claims, noting that although new evidence had been added to the claims file, it was not material.  

Regardless of the actions of the RO to reopen the claim, the Board must independently determine whether the claim may be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1383 (Fed. Cir. 1996). 

At the time of the September 2006 final rating decision, the record included the Veteran's service treatment records, VA treatment records dated March 2003 to May 2006, and an October 2005 VA examination.  

Upon review of the evidence added to the claims folder since the September 2006 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim of service connection for a left Achilles tendon disability.  Specifically, the evidence of record associated with the claims folder now includes VA treatment records dated through March 2014 showing diagnoses and treatment of chronic Achilles tendonitis and tenosynovitis of the foot and ankle, as well as a VA examination report dated August 2011.  

This evidence qualifies as new evidence, as it was not in the record before the RO at the time of the September 2006 rating decision, and it is not cumulative or redundant of the prior existing evidence of record.  

The Board additionally finds that the new evidence is material with respect to the Veteran's claim of entitlement to service connection for a left Achilles tendon disability, in that it relates to unestablished facts necessary to substantiate the claim.  Specifically, the evidence contains a new diagnosis of chronic Achilles tendonitis, which supports an indication of a nexus to the Veterans active service during which she was similarly diagnosed with Achilles tendonitis.  This new evidence additionally raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for a left Achilles tendon disability. 

The Board finds that the new evidence is not material with respect to the Veteran's claim of entitlement to service connection for bilateral pes planus with left corn.  Specifically, none of the new evidence indicates that the Veteran's diagnosed bilateral pes planus with corns of left foot is related to her military service.  Rather, the recent medical evidence added to the claims file noting the presence of a corn on the left foot and left foot pes planus merely confirms the prior evidence of record and is cumulative and redundant.  Thus, as there is no new evidence to indicate that the Veteran's left corn is related to her military service, the evidence submitted is not material and the claim is not reopened.  

Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen her claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

III.  Sleep Apnea

The Veteran contends that her current sleep apnea is related to her active service.  Specifically, she asserts that her symptoms of fatigue, snoring, and somnolence began during active service and resulted in her repeatedly oversleeping and being late for duty.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board finds that all three elements of the Veteran's service connection claim are met.  First, the medical evidence of record demonstrates that the Veteran has a current sleep apnea disability.  Next, the evidence supports a finding that the Veteran had symptoms of fatigue, oversleeping, and somnolence during service.  Specifically, the Veteran's service personnel records show that she repeatedly failed to report to duty on time amid symptoms of fatigue and oversleeping.  Additionally, in a March 2011 written statement, the Veteran credibly stated that she had difficulty sleeping at night during service and was often fatigued and fell asleep at inappropriate places and times, resulting in missing formations and assigned duties.  Thus, the element of an in-service injury, event, or disease is met.  See 38 U.S.C.A. § 1154 (West 2002).  

Finally, the Board finds that the competent medical evidence of record establishes a causal link between the Veteran's current sleep apnea disability and her symptoms in service.  As an initial matter, the Board finds that the February 2014 VA examiner's negative opinion on the issue of nexus is of no probative value.  In rendering his opinion, the VA examiner specifically relied on the absence of service treatment records providing a diagnosis or clear evidence of symptoms associated with sleep apnea, without fully considering the Veteran's credible statements of experiencing fatigue.  A lack of contemporaneous medical records does not, in and of itself, render a Veteran's lay evidence non-credible.  As a layperson, the Veteran is competent to report her symptoms of fatigue and uncontrollably falling asleep, and they should have been addressed by the examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, the examiner failed to consider the Veteran's service personnel records noting repeated failure to report to duty due to sleepiness, while also failing to provide any discussion of the positive nexus opinion rendered by the Veteran's private physician.  Consequently, the Board finds that this opinion is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see Buchanan, 451 F.3d at 1337.  

In contrast, the Board finds that the October 2011 private medical opinion is of significant probative weight.  In October 2011, the Veteran's physician interviewed the Veteran regarding her history and in-service symptoms of fatigue and examined her service personnel records, which noted repeated failure to report for duty and being found sleeping.  He then stated that the Veteran's multiple episodes of somnolence while on duty, as well as fatigue, short sleep latency, and daytime sleepiness during service, indicated the presence of sleep apnea.  The examiner opined that the Veteran had sleep apnea during active service.  Here, the private physician's opinion contains a detailed review of the Veteran's history, an analysis supported by the record, and articulates the rationale for concluding that the Veteran's sleep apnea had onset during service.  Therefore, it is of significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As the October 2011 private opinion on the question of nexus carries the most probative weight and is consistent with the Veteran's service personnel records and credible lay statements regarding her military service, the preponderance of the evidence weighs in favor of finding that the Veteran's current sleep apnea is related to service.  As such, service connection is granted. 


ORDER

The Veteran's claim of entitlement to service connection for a left Achilles tendon disability is reopened.

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for bilateral pes planus with corns of left foot is denied. 

Entitlement to service connection for sleep apnea is granted. 


REMAND

Remand is necessary so that an addendum opinion may be obtained addressing the likelihood that the Veteran's left Achilles tendon disability is causally related to her active service.  

In August 2011, the Veteran was provided with a VA examination.  The examiner noted that a 2007 MRI of the left ankle revealed tenosynovitis, but no abnormalities of the extensor, peroneal, or Achilles tendons.  Upon physical examination, the examiner found no tenosynovitis.  Due to this finding, he did not render an opinion as to whether any left Achilles tendon disability was related to the Veteran's active service.  The evidence of record reflects that the Veteran has been diagnosed with chronic Achilles tendonitis and tenosynovitis of the foot and ankle during the appeal period.  Thus, the failure to opine as to the etiology of these disabilities renders the examination inadequate, and remand is necessary so as to obtain an addendum opinion as to whether the Veteran's left Achilles tendon disability, to include chronic Achilles tendonitis and tenosynovitis of the foot and ankle, had onset during or is otherwise related to her active service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file and a copy of this Remand to a podiatrist (or, if unavailable, a VA physician skilled in the diagnosis of foot and ankle disabilities).  While review of the entire file is required, attention is invited to the following particular records:

(a)  A September 1978 service Report of Medical Examination in which the Veteran responded "no" to the question of whether she currently or had previously had foot trouble;

(b)  A December 1978 service treatment record noting Achilles tendonitis in both ankles for 7 days, referral to physical therapy, and treatment of foam padding placed in the heels of both boots; 

(c)  A January 1980 Report of Medical History in which the Veteran responded "yes" to the question of whether she currently or had previously had foot trouble and the examiner additionally noted a complaint of cramping in the toes;

(d)  An October 2005 statement by the Veteran noting that she began experiencing difficulty and pain in her left foot during basic training and that her duties as a military police officer and automotive repairman during active service required long periods of standing, walking and running on hard surfaces; 

(e)  A November 2005 VA treatment record noting MRI of the left ankle and diagnosis of posterior tibial tendon dysfunction, stage 2; and

(f)  VA treatment records dated July 2010 and August 2010 noting chronic Achilles tendonitis, chronic pain of the back left foot, and tenosynovitis of the foot and ankle. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's left Achilles tendon disability, to include chronic Achilles tendonitis and tenosynovitis of the foot and ankle, had onset during or were caused by her active service.  

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

2.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


